OPINION OF THE COURT
Memorandum.
Final judgment unanimously reversed, with $30 costs, and petition dismissed.
In this holdover summary proceeding, a final judgment of possession was rendered in favor of landlord as the court below held that the Emergency Tenant Protection Regulations *74promulgated by the State Division of Housing and Community Renewal relating to evictions (9 NYCRR Part 2504) were not authorized by the Emergency Tenant Protection Act of 1974 (L 1974, ch 576, § 4). However, it is our opinion that such regulations were validly adopted as the power to promulgate them was impliedly granted by the enabling statute (see O’Connor v Hendrick, 184 NY 421, 426; see, also, McKinney’s Cons Laws of NY, Book 1, Statutes, § 364). We, therefore, reject the holding in Strausman v Bram (79 Misc 2d 875). Since landlord failed to prove at the trial that tenant committed any acts which would be a basis for terminating the tenancy, pursuant to section 2504.2 of the Emergency Tenant Protection Regulations, the petition must be dismissed.
Concur: Farley, P. J., Pittoni and Silberman, JJ.